Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protest enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed JPD by J. P. Dwyer on the invoices accompanying the entry covered by the protest enumerated in the attached schedule, assessed with duty at 35% ad valorem under Item 737.90 of the Tariff Schedules of the United States as toys not specially provided for, and claimed properly dutiable at only 11.5% ad valorem under Item 734.20 of said Schedules, as game machines, consists of game machines.
2. That this protest may be deemed submitted on this stipulation and the record thus made.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification given by the district director and to establish the proper classification, as claimed by the plaintiff, to be under item 734.20 of the Tariff Schedules of the United States as game machines, dutiable at 11% percent ad valorem.
To the extent indicated the protest is 'sustained and judgment will be rendered accordingly.